SANBORN, Circuit Judge.
This court has no jurisdiction of this case. The writ of error was sued out on July 9, 1891, to review a judgment of dismissal of the action which was rendered on October 18, 1893. No motion for a new trial was made in the court below, and the judgment was final on that day, more than eight months before the writ of error was issued. Section 11 of the act of March 3, 1891, which created this court, and gave it the right to review the judgments of the circuit courts, provides:
“That no appeal or writ of error by which any order, judgment, or decree may be reviewed in the circuit courts of appeals under the provisions of tills act shall be taken or sued out except within six months after the entry of the order, judgment, or decree sought to be reviewed.” 28 Stat. 829, c. 517; 1 Supp. Rev. St. p. 904.
The writ, must, accordingly, be dismissed, and it is so ordered.